            Case 5:19-cv-05791-ER Document 9 Filed 08/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORY GILLINS,                                 :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-5791
                                              :
JASON NOTHSTEIN, et al.,                      :
     Defendants.                              :

                                              ORDER

       AND NOW, this 10TH day of August, 2020, upon consideration of Plaintiff Cory Gillins’s

Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account Statement

(ECF No. 7), and his pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Cory Gillins, #61874, shall pay the full filing fee of $350 in installments, pursuant

to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the Warden of

Lehigh County Jail or other appropriate official to assess an initial filing fee of 20% of the

greater of (a) the average monthly deposits to Gillins’s inmate account; or (b) the average

monthly balance in Gillins’s inmate account for the six-month period immediately preceding the

filing of this case. The Warden or other appropriate official shall calculate, collect, and forward

the initial payment assessed pursuant to this Order to the Court with a reference to the docket

number for this case. In each succeeding month when the amount in Gillins’s inmate trust fund

account exceeds $10.00, the Warden or other appropriate official shall forward payments to the

Clerk of Court equaling 20% of the preceding month’s income credited to Gillins’s inmate

account until the fees are paid. Each payment shall refer to the docket number for this case.
            Case 5:19-cv-05791-ER Document 9 Filed 08/10/20 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Lehigh County Jail.

       4.      The Complaint is DEEMED filed.

       5.      The Complaint is DISMISSED for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for the reasons stated in the Court’s Memorandum as follows:

               a. Gillins’s search and seizure claims, and his excessive force claims, based on

                   the events that occurred on July 6, 2019 are DISMISSED WITHOUT

                   PREJUDICE to amendment in accordance with paragraph six (6) of this

                   Order.

               b. Gillins’s remaining claims are DISMISSED WITHOUT PREJUDICE as

                   barred by Heck v. Humphrey, 512 U.S. 477 (1994), and may be reasserted by

                   Gillins in a new civil action only in the event his underlying conviction is

                   reversed, vacated, or otherwise invalidated.

       6.      Gillins may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state

the basis for Gillins’s claims against each defendant. The amended complaint shall be a

complete document that does not rely on the initial Complaint or other papers filed in this case to

state a claim. When drafting his amended complaint, Gillins should be mindful of the Court’s

reasons for dismissing the claims in his initial Complaint as explained in the Court’s

Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.
            Case 5:19-cv-05791-ER Document 9 Filed 08/10/20 Page 3 of 4




       7.      The Clerk of Court is DIRECTED to send Gillins a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Gillins may use this form to file his amended complaint if he chooses to do so.

       8.      If Gillins does not wish to amend his Complaint and instead intends to stand on

his Complaint as originally pled, he may file a notice with the Court within thirty (30) days of

the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       9.     If Gillins fails to file any response to this Order, the Court will conclude that

Gillins intends to stand on his Complaint and will issue a final order dismissing this case. 1 See

Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his complaint may be



1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, — F.
App’x —, 2020 WL 1487691, at *1 n.1 (3d Cir. Mar. 25, 2020). Indeed, an analysis under
           Case 5:19-cv-05791-ER Document 9 Filed 08/10/20 Page 4 of 4




inferred from inaction after issuance of an order directing him to take action to cure a defective

complaint).

                                              BY THE COURT:

                                              /s/ Eduardo C. Robreno
                                              EDUARDO C. ROBRENO, J.




Poulis is not required when a plaintiff willfully abandons the case or makes adjudication
impossible, as would be the case when a plaintiff opts not to amend his complaint, leaving the
case without an operative pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir.
2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates that he willfully intends to
abandon the case, or where the plaintiff's behavior is so contumacious as to make adjudication of
the case impossible, a balancing of the Poulis factors is not necessary.”); Baker v. Accounts
Receivables Mgmt., Inc., 292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an
analysis of the six Poulis factors in cases where a party willfully abandons her case or otherwise
makes adjudication of the matter impossible.” (citing cases)).
